DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0319666 A1 – hereafter ‘666) in view of Dyson et al. (US 2019/0390158 A1 – hereafter ‘158).
‘666 discloses a bioelectrochemical system for producing hydrogen ([0007]; [0008]) that includes the following limitations for claim 1: 
“A device for electrochemically assisted aerobic composting of organic solid waste”:  ‘666 discloses an apparatus that electrochemically processes a carbon source with microorganisms ([0007]; [0008]; [0033]) where the source material can be from an anaerobic digester. It should be noted that preamble statements reciting the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention's limitations is not considered to structurally define the claimed invention over the prior art.  See also MPEP 2111.02 II and 2114.
“a compost bioreactor”: ‘666 discloses a reactor (Fig. 2; [0033]) that is being interpreted as the compost bioreactor of the instant application.  
“a working electrode”: ‘666 discloses a working electrode (cathode 26, i.e. the working electrode; Fig. 2; [0033]).  
“an auxiliary electrode”: ‘666 discloses an anode (anode 21, i.e. the auxiliary electrode; Fig. 2; [0033]).  
“a reference electrode”: ‘666 discloses a reference electrode (reference electrode 23; [0033]).  
“the working electrode is provided on an inner wall of the compost bioreactor”: ‘666 discloses that the cathode, i.e. the working electrode, is on an inner wall of the bioreactor (Fig. 2; cathode 26; [0033]).  
“the reference electrode is situated between the working electrode and the auxiliary electrode”: ‘666 discloses that the reference electrode is situated between the cathode and anode (reference electrode 23, cathode 26, anode 21; Fig. 2; [0033]).  
“a compost raw material comprising of an organic solid waste and an auxiliary material; wherein the compost raw material is provided within the compost bioreactor; the organic solid waste is at least one selected from the group consisting of chicken manure, duck manure, goose manure, pig manure, cow manure, dog manure, cat manure, sheep manure, horse manure and sludge; the auxiliary material is at least one selected from the group consisting of rice bran, straw and rice husk”: ‘666 discloses throwing a biomass within the reactor ([0040]) which is being interpreted as the compost of the instant application.  Regarding the specific compost and auxiliary material is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115. 
”a ventilation pipeline with an aeration head is provided at a bottom of the compost bioreactor”:  ‘666 discloses a sampling port and syringe (port 20; syringe 22; Fig. 2; [0033]), but does not explicitly disclose a ventilation pipe.  
‘666 differs from the instant claim regarding the ventilation pipe.  
‘158 discloses an apparatus to convert gaseous substrates into H2 and CO2 (Abstract) that for claim 1 includes a gas delivery system ([0477]) that is passed through a head plate through a flexible stainless-steel line to a 0.2-micron filter where the sparger is at the bottom of the tank.  Finally, the sparger intrinsically has an aeration head located within the tank.  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the sparger of ‘158 within ‘666 in order provide gas to the microorganisms within the bioreactor.  The suggestion for doing so at the time would have been in order to enhance mixing of the culture within the bioreactor ([0293]).  
For claim 2, ‘666 does not specify the specific distances between each electrode ([0033]), however, based on the volume of the reactor, the electrode of ‘666 would be intrinsically spaced about 10 cm apart.  
For claim 3, ‘666 discloses that the cathode is a carbon cloth, the anode is a graphite rod and the reference electrode is an Ag/AgCl electrode ([0033]).  
For claim 4, the potential between the cathode and the reference electrode is 0.198 V or -0.6V ([0033]) which renders the claimed range of -5 V to 5 V.  
For claim 5, the aeration of the bioreactor is drawn to the intended use of the claimed device which does not provide a structural limitation that defines the claimed invention over the prior art.  See MPEP §2114.  
For claim 6, the lid of ‘666 is being interpreted as the insulated lid of the instant application ([0033]).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a lid made of and insulated material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125, USPQ 416.  
For claim 11, the water content is drawn to the material operated on by an apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2115.


Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Applicant argues on page 5 and 6 that the claimed device is used for aerobic composting and that ‘666 does not disclose the claimed composting material.  This is not found persuasive since the type of composting is the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  Also, ‘666 discloses placing a biomass within the reactor which is being interpreted as the compost material of the instant application.  Furthermore, the specific material is drawn to the material operated on by the apparatus which does not structurally define the claimed invention over the prior art.  See MPEP §2114 and §2115.  
Regarding the claims being drawn to a system, it should be noted that the term “system” is a synonym for a device/apparatus.
Therefore, the claims stand rejected.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hafez (US 9,458,474 B2) discloses a system for hydrogen production by using electrodes within a digester.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799